                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ROBERT WADDLE                                                         PLAINTIFF


VS.                           4:18-cv-00131-SWW-JTR

FAULKNER COUNTY, ARKANSAS, and
MONTY MUNYAN, Individually as a
Licensed Practical Nurse providing
medical services at Faulkner County
Detention Center                                                 DEFENDANTS

                                         ORDER

       The Court has received and reviewed the Recommended Disposition issued by

United States Magistrate Judge J. Thomas Ray. No objections have been filed. After a

careful review, Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       (1) Defendants’ Motion for Summary Judgment [ECF. No. 10] is GRANTED, and

Plaintiff’s § 1983 claims against Defendants are DISMISSED WITH PREJUDICE.

       (2) Plaintiff’s supplemental claims under state law are DISMISSED WITHOUT

PREJUDICE, pursuant to 28 U.S.C. § 1367(c)(3).

       (3) Having dismissed all claims, this action is DISMISSED IN ITS ENTIRETY

pursuant to the judgment accompanying this order.

       IT IS SO ORDERED THIS 3rd DAY OF OCTOBER, 2019.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
